Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 19-32 are pending and under examination.
Election/Restrictions
Applicant's election with traverse of Species 1A,2B,3A,4B, and 5B in the reply filed on 5/12/2022 is acknowledged.  The traversal is on the ground(s) that species 2A and 2B include commonalties, therefore 2A will be included in the election of species as an obvious variant.  
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
It is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 
Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. F1. 1972). 
The examiner is not afforded the time to thoroughly review each reference, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references in the IDS filed 12/08/2021.


	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 19-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelton, IV US 2005/0173490 in view of Giordano US 2011/0295270 in further view of Olson US 2006/0011699.

Regarding claim 19, Shelton, IV discloses a surgical stapling instrument (10), comprising: a housing (20); an elongate shaft (23) extending from said housing (20), wherein said elongate shaft (23) defines a longitudinal axis (fig.1), wherein said end effector (12) comprises: an elongate channel (16) comprising a bottom (fig.24), wherein said bottom includes a proximal end and a distal end; a replaceable staple cartridge (37; par 0112) seatable in said elongate channel (16); and an anvil (18): a firing element (14) translatable distally from a proximal position adjacent said proximal end to a fired position during a firing motion (par 0098), wherein said firing element comprises: a vertical portion (portion between pins 44 and 38; fig.16; par 0098-104); a first cam (pin 38) configured to engage said anvil (18) during said firing motion (figs. 21-23); a second cam (44); and a lateral shoulder (pin 46) extending laterally from said vertical portion; an internal passage (45) extending within said elongate channel (16), wherein said internal passage is configured to receive said second cam during said firing motion (par 0091); and a sloped surface configured to guide said second cam into said internal passage upon the initiation of said firing motion (firing member 14 fails to explicitly teach a sloped surface, however firing member 512 shows a sloped/ chamfered surface of the leading edge of lower cam foot 516 as an alternate firing member structure; fig. 38; par 0123).

    PNG
    media_image1.png
    538
    728
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    312
    459
    media_image2.png
    Greyscale

However Giordano teaches a shaft (8) that is rotatable about said longitudinal axis (fig.2) ; an articulation joint (14); an end effector (12) rotatably coupled to said elongate shaft (8) about said articulation joint (14), a motor-driven (motor 65) firing element  (32) translatable distally from a proximal position adjacent said proximal end to a fired position during a firing motion (par 0180; fig.3)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the firing element with a motor driven firing member and articulation joint to allow for greater operator control to move the end effector into any desired location and to automate the manual firing with motor control to allow for greater precision when operating the surgical instrument.

    PNG
    media_image3.png
    502
    631
    media_image3.png
    Greyscale

However Olson teaches a proximal channel opening (129) through said proximal end of said bottom of said elongate channel (120), wherein said proximal channel opening facilitates viewing of said motor-driven firing element (150) therethrough when said motor-driven firing element is in said proximal position, and wherein said proximal channel opening is sized to receive said second cam therein (receives the lower foot of firing member 150; figs 2 and 6B; par 0045);
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the surgical instrument as taught by Shelton with the proximal opening 129 as taught by Olson to be able to clearly see the position of the firing member during the firing stroke. 

    PNG
    media_image4.png
    504
    464
    media_image4.png
    Greyscale

Regarding claim 20, Shelton, IV in view of Giordano and Olson substantially teaches the surgical stapling instrument of Claim 19, further comprising a lockout (lockout 270) configured to block said lateral shoulder (46) to stop said firing motion if said replaceable staple cartridge is not seated in said elongate channel (fig.30,38; par 0102-0104).
Regarding claim 21, Shelton, IV in view of Giordano and Olson substantially teaches the surgical stapling instrument of Claim 19, further comprising a manually-actuatable retraction mechanism configured to drive said motor- driven firing member proximally toward said proximal position, wherein said manually- actuatable retraction mechanism comprises (par 0098-0100,109): a rotatable handle (triggers 26 and 28 and release button 30) selectively operable to drive said motor-driven firing member proximally; and a gear driven by said rotatable handle (par 0082 trigger gears 156).
Regarding claim 22, Shelton, IV in view of Giordano and Olson substantially teaches the surgical stapling instrument of Claim 19, wherein said sloped surface is defined on one of said elongate channel and said second cam (firing member 14 fails to explicitly teach a sloped surface, however firing member 512 shows a sloped/ chamfered surface of the leading edge of lower cam foot 516 as an alternate firing member structure; fig. 38; par 0123) .
Regarding claim 23, Shelton, IV in view of Giordano and Olson substantially teaches the surgical stapling instrument of Claim 19, wherein said sloped surface is defined on said elongate channel (firing member 14 fails to explicitly teach a sloped surface, however firing member 512 shows a sloped/ chamfered surface of the leading edge of lower cam foot 516 as an alternate firing member structure; fig. 38; par 0123).
Regarding claim 24, Shelton, IV in view of Giordano and Olson substantially teaches the surgical stapling instrument of Claim 21, Giordano further teaches wherein said replaceable staple (34) cartridge comprises a rotatable drive screw (36) configured to drive said firing member through said firing motion (par 0169).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the firing element with a motor driven firing member and articulation joint and rotatable drive screw to allow for greater operator control to move the end effector into any desired location and to automate the manual firing with motor control to allow for greater precision when operating the surgical instrument.
Regarding claim 25, Shelton, IV discloses a surgical stapling instrument (10), comprising: a housing (20);  an elongate shaft (23) extending from said housing (20), wherein said elongate shaft (23) defines a longitudinal axis (fig.1), wherein said end effector (12) comprises: an elongate channel (16) comprising a bottom (fig.24), wherein said bottom includes a proximal end and a distal end; a replaceable staple cartridge seatable in said elongate channel (37; par 0112); and an anvil (18): a firing element (14) translatable distally from a proximal position adjacent said proximal end to a fired position during a distal motion (par 0098), wherein said firing element comprises: a vertical portion (portion between pins 44 and 38; fig.16; par 0098-104); a first cam (pin 38) configured to engage said anvil (18) during said distal motion (figs 21-23); a second cam (44); and a lateral shoulder (pin 46) extending laterally from said vertical portion; an internal passage (45) extending within said elongate channel (16), wherein said internal passage is configured to receive said second cam (44) during said distal motion (par 0091); and sloped means for guiding said second cam into said internal passage upon the initiation of said distal motion (firing member 14 fails to explicitly teach a sloped surface, however firing member 512 shows a sloped/ chamfered surface of the leading edge of lower cam foot 516 as an alternate firing member structure; fig. 38; par 0123).
However Giordano teaches a shaft (8) that is rotatable about said longitudinal axis (fig.2) ; an articulation joint (14); an end effector (12) rotatably coupled to said elongate shaft (8) about said articulation joint (14), a motor-driven (motor 65) firing element  (32) translatable distally from a proximal position adjacent said proximal end to a fired position during a firing motion (par 0180; fig.3)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the firing element with a motor driven firing member and articulation joint to allow for greater operator control to move the end effector into any desired location and to automate the manual firing with motor control to allow for greater precision when operating the surgical instrument.
However Olson teaches a proximal channel opening (129) through said proximal end of said bottom of said elongate channel (120), wherein said proximal channel opening facilitates viewing of said motor-driven firing element (150) therethrough when said motor-driven firing element is in said proximal position, and wherein said proximal channel opening is sized to receive said second cam therein (receives the lower foot of firing member 150; figs 2 and 6B; par 0045);
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the surgical instrument as taught by Shelton with the proximal opening 129 as taught by Olson to be able to clearly see the position of the firing member during the firing stroke. 

Regarding claim 26, Shelton, IV discloses a surgical stapling instrument (10), comprising: a housing (20); an elongate shaft (23) extending from said housing (20), wherein said elongate shaft (23) defines a longitudinal axis (fig.1) and is rotatable about said longitudinal axis; an end effector (12), wherein said end effector (12) comprises: an elongate channel (16) comprising a bottom (fig.24), wherein said bottom includes a proximal end and a distal end; a replaceable staple cartridge (37; par 0112) seatable in said elongate channel (16); and an anvil (18): a firing element (14) translatable distally from a proximal position adjacent said proximal end to a fired position during a distal motion (par 0098), wherein said firing element comprises: a vertical portion (portion between pins 44 and 38; fig.16; par 0098-104); a first cam (pin 38) configured to engage said anvil (18) during said distal motion; a second cam (44); and a lateral shoulder (46) extending laterally from said vertical portion (par 0091);
an internal passage (45) extending within said elongate channel (16), wherein said internal passage is configured to receive said second cam (44) during said distal motion (par 0091); and a lead surface that guides said second cam into said internal passage at the outset of said distal motion (firing member 14 fails to explicitly teach a sloped surface, however firing member 512 shows a sloped/ chamfered surface of the leading edge of lower cam foot 516 as an alternate firing member structure; fig. 38; par 0123).
However Giordano teaches a shaft (8) that is rotatable about said longitudinal axis (fig.2) ; an articulation joint (14); an end effector (12) rotatably coupled to said elongate shaft (8) about said articulation joint (14), a motor-driven (motor 65) firing element  (32) translatable distally from a proximal position adjacent said proximal end to a fired position during a firing motion (par 0180; fig.3)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the firing element with a motor driven firing member and articulation joint to allow for greater operator control to move the end effector into any desired location and to automate the manual firing with motor control to allow for greater precision when operating the surgical instrument.
However Olson teaches a proximal channel opening (129) through said proximal end of said bottom of said elongate channel (120), wherein said proximal channel opening facilitates viewing of said motor-driven firing element (150) therethrough when said motor-driven firing element is in said proximal position, and wherein said proximal channel opening is sized to receive said second cam therein (receives the lower foot of firing member 150; figs 2 and 6B; par 0045);
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the surgical instrument as taught by Shelton with the proximal opening 129 as taught by Olson to be able to clearly see the position of the firing member during the firing stroke. 

Regarding claim 27, Shelton, IV in view of Giordano and Olson substantially teaches the surgical stapling instrument of Claim 26, further comprising a lockout (270) configured to block said lateral shoulder (46) to stop said distal motion if said replaceable staple cartridge (37) is not seated in said elongate channel (fig.30,38; par 0102-0104).
Regarding claim 28, Shelton, IV in view of Giordano and Olson substantially teaches the surgical stapling instrument of Claim 26, further comprising a manually-actuatable retraction mechanism configured to drive said motor driven firing member proximally toward said proximal position, wherein said manually- actuatable retraction mechanism (par 0098-0100,109) comprises: a rotatable handle (triggers 26 and 28 and release button 30) selectively operable to drive said motor-driven firing member proximally; and a gear driven by said rotatable handle (par 0082 trigger gears 156).
Regarding claim 29, Shelton, IV in view of Giordano and Olson substantially teaches the surgical stapling instrument of Claim 26, wherein said lead surface is defined on one of said elongate channel and said second cam (firing member 14 fails to explicitly teach a sloped surface, however firing member 512 shows a sloped/ chamfered surface of the leading edge of lower cam foot 516 as an alternate firing member structure; fig. 38; par 0123).
Regarding claim 30, Shelton, IV in view of Giordano and Olson substantially teaches the surgical stapling instrument of Claim 26, wherein said lead surface is defined on said elongate channel (firing member 14 fails to explicitly teach a sloped surface, however firing member 512 shows a sloped/ chamfered surface of the leading edge of lower cam foot 516 as an alternate firing member structure; fig. 38; par 0123).
Regarding claim 31, Shelton, IV in view of Giordano and Olson substantially teaches the surgical stapling instrument of Claim 28, wherein said replaceable staple cartridge comprises a rotatable drive screw configured to drive said firing member through said distal motion (firing member 14 fails to explicitly teach a sloped surface, however firing member 512 shows a sloped/ chamfered surface of the leading edge of lower cam foot 516 as an alternate firing member structure; fig. 38; par 0123).
Regarding claim 32, Shelton, IV discloses a surgical stapling instrument (10), comprising: a housing (20); an elongate shaft (23) extending from said housing (20), wherein said elongate shaft (23) defines a longitudinal axis (fig.1), wherein said end effector (12) comprises: an elongate channel (16) comprising a bottom (fig.24), wherein said bottom includes a proximal end and a distal end; a replaceable staple cartridge (37; par 0112) seatable in said elongate channel (16); and an anvil (18): a firing element (14) translatable distally from a proximal position adjacent said proximal end to a fired position during a firing motion (par 0098), wherein said firing element comprises: a vertical portion (portion between pins 44 and 38; fig.16; par 0098-104); a first cam (pin 38) configured to engage said anvil (18) during said firing motion; a second cam (44) ; and a lateral shoulder (46)  extending laterally from said vertical portion; an internal passage (45) extending within said elongate channel (16) , wherein said internal passage (45) is configured to receive said second cam (44) during said firing motion (par 0091); a lead surface at said proximal end that guides said second cam into said internal passage at the outset of said firing motion (firing member 14 fails to explicitly teach a sloped surface, however firing member 512 shows a sloped/ chamfered surface of the leading edge of lower cam foot 516 as an alternate firing member structure; fig. 38; par 0123); a lockout (270; fig.30,38; par 0102-0104) configured to block said lateral shoulder (46) to stop said firing motion if said replaceable staple cartridge (37) is not seated in said elongate channel (16); a manually-actuatable retraction mechanism (par 0098-0100,109)configured to drive said motor- driven firing member proximally toward said proximal position, wherein said manually- actuatable retraction mechanism comprises: a rotatable handle (triggers 26 and 28 and release button 30) selectively operable to drive said motor-driven firing member proximally; and a gear driven by said rotatable handle (par 0082 trigger gears 156).
However Giordano teaches a shaft (8) that is rotatable about said longitudinal axis (fig.2) ; an articulation joint (14); an end effector (12) rotatably coupled to said elongate shaft (8) about said articulation joint (14), a motor-driven (motor 65) firing element  (32) translatable distally from a proximal position adjacent said proximal end to a fired position during a firing motion (par 0180; fig.3)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the firing element with a motor driven firing member and articulation joint to allow for greater operator control to move the end effector into any desired location and to automate the manual firing with motor control to allow for greater precision when operating the surgical instrument.
However Olson teaches a proximal channel opening (129) through said proximal end of said bottom of said elongate channel (120), wherein said proximal channel opening facilitates viewing of said motor-driven firing element (150) therethrough when said motor-driven firing element is in said proximal position, and wherein said proximal channel opening is sized to receive said second cam therein (receives the lower foot of firing member 150; figs 2 and 6B; par 0045);
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the surgical instrument as taught by Shelton with the proximal opening 129 as taught by Olson to be able to clearly see the position of the firing member during the firing stroke. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY C HIBBERT-COPELAND whose telephone number is (571)270-0601. The examiner can normally be reached M-TH 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARY C HIBBERT-COPELAND/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731